Order, Family Court of the State of New York, New York County (Schwartz, J.), entered on September 30, 1980, and order, Supreme Court, New York County (Gomez, J.), entered on January 27, 1981, unanimously affirmed, without costs and without disbursements. Appeal from order, Supreme Court, New York County (Gomez, J.), entered on May 12, 1981, unanimously dismissed as nonappealable, without costs and without disbursements. We do not reach the question of the power of the court to refer to the Family Court inasmuch as no appeal was taken by defendant husband. No opinion. Concur — Kupferman, J. P., Sandler, Sullivan, Bloom and Asch, JJ.